i          i       i                                                                           i       i       i




                                   MEMORANDUM OPINION


                                            No. 04-09-00258-CR

                                      IN RE Spurgeon WILLIAMS

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: May 20, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On May 6, 2009, relator Spurgeon Williams filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se motion for discharge and delay.

However, counsel has been appointed to represent relator in the criminal proceeding pending in the

trial court for which he is currently confined. A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on pro

se motions filed with regard to a criminal proceeding in which the defendant is represented by




         … This proceeding arises out of Cause No. 2008-CR-8936, styled State v. Spurgeon Williams, pending in the
           1

227th Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                                     04-09-00258-CR

counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not abuse its discretion

by declining to rule on relator’s pro se motion for discharge and delay. Therefore, we conclude that

relator has not shown himself entitled to mandamus relief. Accordingly, the petition for writ of

mandamus is denied. TEX . R. APP . P. 52.8(a).

       Additionally, relator filed an Application for Leave to File Petition for Writ of Mandamus.

No leave is required to file a petition for a writ of mandamus in this court. TEX . R. APP . P. 52.

Therefore, relator’s motion for leave to file is DENIED as moot.

                                                                     PER CURIAM

DO NOT PUBLISH




                                                 -2-